— In an action to recover on two fire insurance policies, plaintiff appeals from an order of the Supreme Court, Suffolk County, dated July 7, 1980,. which granted defendants’ motion pursuant to CPLR 3216 to dismiss the action for failure to prosecute. Order affirmed, with $50 costs and disbursements. Plaintiff has failed to establish a reasonable excuse for the delay in prosecution and the legal merit of its action (see Keating v Smith, 20 AD2d 141). Hopkins, J. P., Titone, Gibbons and Cohalan, JJ., concur.